UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8175


MCKINLEY WILLIAMS,

                Petitioner - Appellant,

          v.

ROBERT STEVENSON, Warden BRCI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:08-cv-02647-HFF)


Submitted:   February 18, 2009            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


McKinley Williams, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney   General,  Donald  John   Zelenka,  Deputy
Assistant Attroney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               McKinley Williams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition.                We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

               Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                This appeal period

is “mandatory and jurisdictional.”               Browder v. Dir., Dep’t of

Corr.,     434   U.S.    257,   264    (1978)    (quoting   United    States   v.

Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on    August     24,    2009.    The    notice    of   appeal   was   filed    on

December 1, 2009. *         Because Williams failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3